Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [after August? 1782]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Jeudy matin [after August, 1782?]
Arrivé hier au Soir Mon Illustre Docteur J’envoye Savoir de vos nouvelles. J’espere bien que vos douleurs de Goutte Se Sont bien calmées. J’ai recu un billet du Musée de M. Court de Gébelin où l’on me presse fort de vous engager à y venir aujourdhui où il y aura une assemblèe publique et des choses qui pourront vous interesser. Je Serois bien enchanté Si votre santé vous permettoit de ceder à Ces Sollicitations. Vous savez combien Je vous suis passionnément attaché pour la vie
Le Roy
M. Le Dr. Franklin
